Citation Nr: 0830190	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-32 362	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome (IBS).

2.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1984 to August 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision by the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for IBS, rated 10 percent, and sinusitis, 
rated noncompensable, each effective September 1, 2005 (the 
day after the veteran's discharge from active duty).  In July 
2008, a videoconference hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  During the hearing, the veteran submitted 
additional evidence with a waiver of RO initial 
consideration.  


FINDINGS OF FACT

1.  The veteran's IBS is reasonably shown to be severe.

2.  The veteran's sinusitis is reasonably shown to 
approximately be manifested by 3 to 6 nonincapacitating 
episodes per year; incapacitating episodes or more than 6 
nonincapacitating episodes per year are not shown.


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for the veteran's IBS.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code (Code) 
7319 (2007).

2.  A 10 percent rating is warranted for the veteran's 
sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Code 6512 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As was noted, this appeal stems from initial ratings assigned 
with a grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An August 2006 statement of the case provided notice 
on the downstream issue of an increased initial rating.  The 
veteran has not alleged that she has been prejudiced by any 
notice deficiency.  Furthermore, this decision grants the 
benefits that the veteran specifically seeks (see May 2006 
notice of disagreement; September 2006 substantive appeal; as 
well as her July 2008 testimony).  Consequently, a lengthy 
discussion of the VCAA-mandated notice requirements is not 
necessary.  [Notably, the 30 percent rating being granted for 
IBS is the maximum schedular rating for such disability.]


Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria for such rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As these appeals are from the initial ratings assigned, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).
IBS:

The veteran's service treatment records (STRs) show she 
received treatment for IBS.  

On September 2005 VA examination, the veteran reported that 
her IBS flared up twice a week.  She experienced bloating, 
gas, abdominal cramping, diarrhea with mucus, a sense of 
urgency, and occasional constipation.  She reported several 
episodes of diarrhea daily when she has flare-ups.  She 
stated that she missed about two days at work per month due 
to IBS.  She took Dicyclomine once a day; Simethicone a few 
times per day; and Zoloft once a day.  Physical examination 
revealed that her abdomen was soft; there was no 
hepatosplenomegaly (HSM); there was some mild tenderness in 
the left lower quadrant; there was no rebound or guarding.  
IBS was diagnosed.

Private records from Dr. E. L., show the veteran receives 
ongoing treatment for IBS.

On April 2007 VA examination, the veteran reported near 
constant abdominal distress while awake.  She occasionally 
awakened during the night.  She reported nausea and crampy 
pain that was a 9 on a scale of 10.  She typically had three 
to four days of diarrhea ending when she took an 
antidiarrheal, then became constipated with bloating for 
several days.  She reported mucus in her diarrhea.  She 
stated that before she started to work, she would experience 
two days a month where she was totally incapacitated because 
of stomach issues.  Physical examination revealed that her 
abdomen was soft with diffuse tenderness in both lower 
quadrants.  There was no rebound or guarding.  No HSM or mass 
was felt.

The veteran has submitted copies of a log she kept from 
October 2005 to September 2006 showing her episodes of 
constant distress including diarrhea, constipation, cramping, 
and bloating.

At the July 2008 videoconference hearing, the veteran 
testified that her abdominal distress was constant.  She 
noted that although she took medication for IBS daily, she 
still experienced distress.

IBS is rated under 38 C.F.R. § 4.114, Code 7319 (for 
irritable colon syndrome), which provides for a 10 percent 
where the disability is moderate, with frequent episodes of 
bowel disturbance with abdominal distress.  The next higher, 
30 percent (maximum) rating requires that the disability be 
severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less  constant abdominal distress.

The Board finds that the disability picture presented by the 
veteran's IBS most nearly approximates the criteria for the 
next higher, 30 percent, rating.  Her credible testimony 
(along with the log of symptoms she has submitted) 
establishes that she has alternating symptoms of diarrhea and 
constipation with more or less constant abdominal distress.  
Accordingly, the assignment of a 30 percent rating is 
warranted.

As was noted, 30 percent is the maximum rating provided by 
Code 7319.  The veteran has indicated that is the rating she 
is seeking.  There is no evidence (nor is it alleged) 
suggesting that the disability is manifested by marked 
interference with employment or required frequent 
hospitalization so as to suggest that referral for 
extraschedular consideration is indicated.  

Sinusitis:

The veteran's chronic frontal sinusitis (Code 6512) is rated 
38 C.F.R. § 4.97, General Rating Formula for Sinusitis 
(following Code 6514).  A noncompensable rating is warranted 
when sinusitis is detected by x-ray only.  A 10 percent 
rating is warranted for the disability when manifested by one 
or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted for three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six  
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  
(Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.)

The veteran's STRs show intermittent treatment for sinusitis.  

On September 2005 VA examination, the veteran reported that 
she had been experiencing sinusitis episodes monthly which 
required the use of antibiotics.  She reported symptoms of 
left facial pain, nasal congestion, dizziness, left ear pain, 
headache, left eye pain and low grade fever.  She indicated 
that she currently takes Singular and Musinex which seemed to 
help.  Physical examination revealed that her tympanic 
membranes were clear; the left nasal mucosa was pale and 
somewhat swollen; there was no noted discharge; both nares 
were patent; oropharynx was clear; there was no adenopathy.  
Sinus x-rays were normal.  Recurrent sinusitis was diagnosed.

On April 2007 VA examination, the veteran reported that year 
round, about every three weeks she will get a left-sided 
throbbing headache with photophobia and phonophobia, ear 
discomfort, left facial pain, and left upper teeth pain.  She 
stated that she will experience some yellow green drainage 
and that the pressure is such that she has to take Entex for 
about two days, and then the drainage will start to clear up.  
She stated that that she felt that without Entex, she would 
have a full-blown infection requiring antibiotics.  She 
reported that about two days per month she is in bed 
incapacitated with her sinus problem.  She reported daily 
crusting in her nares.  Physical examination revealed that 
her nasal mucosa was red, with mild swelling noted; there was 
no nasal drainage but there was crusting at the opening of 
the nares bilaterally; there was about 25 percent nasal 
obstruction on the left and 10 to 15 percent nasal 
obstruction on the right; the oropharynx was clear.  Sinus x-
rays were normal.  The assessment was chronic nasal allergies 
with what sounds like vasomotor triggers.  The exam and x-ray 
findings were considered not consistent with acute or chronic 
sinusitis. 

Private records submitted by the veteran show that periodic 
complaints of sinusitis.  In June 2006 she complained of 
chronic sinus pressure; crusting and swollen nasal turbinates 
were noted.  In October 2007, the veteran complained of right 
sinus tenderness (which was confirmed on examination).  On 
July 14, 2008 she was seen for a complaint of sinus pain 
since the first part of June.  Examination revealed 
sinusitis, for which medication (Augmentin, an 
antibiotic).was prescribed.  An August 21, 2008 active 
problem list did not include sinusitis among the active 
problems; a history of sinusitis was noted.    

At the July 2008 videoconference hearing, the veteran 
testified that she has chronic recurring problems with 
sinusitis; that she takes various medications on a daily 
basis to forestall flare-ups; and that if she did not take 
such medications, she would require prolonged antibiotic 
therapy.

While the April 2007 VA examiner did not find manifestations 
of acute or chronic sinusitis, the veteran's private 
treatment records (which are highly probative evidence in the 
matter, as it may be assumed that her treatment provider 
would not treat a disability not show) reflect she has an 
ongoing problem with sinusitis.  

Inasmuch as the veteran's sinusitis has been shown on 
examinations (i.e., by findings of tenderness) and has been 
treated during the appeal period, it exceeds the criteria for 
a 0 percent rating.   Significantly, incapacitating episodes 
of sinusitis are not shown.  Although the veteran reported 
being on bedrest periodically before she began working, there 
is no objective evidence, either in her treatment records or 
her examination reports, that the sinusitis required bed rest 
(when she was treated by a physician).  As for 
nonincapacitating episodes, the record shows a clinical 
notation  of sinusitis symptoms in October 2007 and a 
prolonged (lasting six weeks before antibiotic treatment was 
instituted) episode in June and July 2008.  The veteran's 
credible testimony of frequent problems with sinusitis at the 
hearing is also probative evidence in this matter.  She is 
competent to describe her symptoms. While this evidence does 
not entirely satisfy the General Rating Formula schedular 
requirements for a 10 percent rating, it more nearly 
approximates the criteria for such rating than those for a 0 
percent rating.  Accordingly, the assignment of a 10 percent 
rating under Code 6512 is warranted.  See 38 C.F.R. § 4.7.  
Notably, that is the rating the veteran indicated she seeks.  
As the 10 percent rating reflects the greatest level of 
disability during the entire appeal period, staged ratings 
are not warranted.


ORDER

A 30 percent rating is granted for IBS, subject to the 
regulations governing payment of monetary awards.

A 10 percent rating is granted for sinusitis, subject to the 
regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


